Citation Nr: 1023025	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  10-00 007	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
decision in February 1950 by the Board of Veterans' Appeals, 
denying a rating higher than 10 percent for residuals of a 
gunshot wound of the right shoulder, and assigning a 10 
percent rating for a left shoulder scar, a residual of the 
gunshot wound, effective October 6, 1949.  


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the moving party, served on active duty 
August 1942 to August 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the moving party 
alleging clear and unmistakable error in the decision in 
February 1950 by the Board, denying a rating higher than 10 
percent for residuals of a gunshot wound of the right 
shoulder, and assigned a 10 percent rating for a left 
shoulder scar, a residual of the gunshot wound, effective 
October 6, 1949.

This motion is before the undersigned Veterans Law Judge who 
has been designated to make the final disposition of this 
motion for VA.

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The additional claims, pertaining to clear and unmistakable 
error in prior decisions of the Board in December 1974 and in 
August 1977 are addressed in separate decisions as are the 
claims for an earlier effective date for the award of service 
connection for degenerative disc disease of the cervical 
spine and for residuals of fractures of the spinous processes 
of the first thoracic vertebra (T1) and seventh cervical 
vertebra (C7).   


FINDINGS OF FACT

1.  At the time of the Board decision in February 1950, the 
evidence demonstrated that the Veteran had residuals of a 
wound to the right shoulder with entry through the right 
trapezius muscle and the bullet had lodged between the 
scapula and the vertebral column on the left side and was 
surgically removed without moderately severe muscle damage 
and without tender and painful scarring.  

2.  On the rating of the right shoulder disability, as the 
correct facts were before the Board and the Board correctly 
applied the law then in effect, the decision in February 1950 
by the Board was not clearly and unmistakably erroneous.    

3.  On the effective date for the 10 percent rating for the 
left shoulder scar, a residual of the gunshot wound, as the 
correct facts were before the Board and the Board correctly 
applied the law then in effect, the decision in February 1950 
by the Board was not clearly and unmistakably erroneous. 


CONCLUSIONS OF LAW

1.  The decision in February 1950 by the Board, denying a 
rating higher than 10 percent for residuals of a gunshot 
wound of the right shoulder, did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1403 (2009).

2.  The decision in February 1950 by the Board, assigning an 
effective date of October 6, 1949, for a 10 percent rating 
for a left shoulder scar, a residual of the gunshot wound, 
did not contain clear and unmistakable error of fact. 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

In a claim of clear and unmistakable error, the VCAA is not 
applicable.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Clear and Unmistakable Error 

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271, codified at 38 U.S.C.A. § 7111, 
permit challenges to decisions of the Board on the grounds of 
clear and unmistakable error. 

A final Board decision may be revised or reversed on the 
grounds of clear and unmistakable error by the Board on its 
own motion or upon request of a moving party at any time 
after the decision is made.  38 U.S.C.A. § 5109A(a) 
and § 7111(a), (c).

In creating § 7111, Congress intended VA to follow the 
established case law defining a viable claim of clear and 
unmistakable error.  64 Fed. Reg. 2134, 2137 (1999); Donovan 
v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  This case 
law is found primarily in the following precedent opinions of 
the United States Court of Appeals for Veterans Claims 
(Court):  Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 
Vet. App. 412 (1996); and Berger v. Brown, 10 Vet. App. 166 
(1997).

A claim of clear and unmistakable error is defined as the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).  

A review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  
38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Clear and unmistakable error does not include a change in 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, or VA's failure to fulfill 
the duty to assist, or a disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d). 

Also, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).  

Further, the doctrine of the favorable resolution of 
reasonable doubt is not applicable in determinations of 
whether a prior Board decision contains clear and 
unmistakable error.  38 C.F.R. § 20.1411(a).

Facts 

The Veteran served on active duty from August 1942 to August 
1945.  In December 1943 in combat, the Veteran was wounded by 
a single gunshot wound to the right shoulder with entry 
through the right trapezius muscle with bullet lodging 
between the scapula and the vertebral column on the left 
side, which was surgically removed from the middle of the 
scapula on the left side.  

In a rating decision in September 1945, the RO granted 
service connection residuals of a gunshot wound of the right 
shoulder with entrance through the right trapezius muscle and 
lodgment of the bullet between the scapula and the vertebral 
column on the left side, and assigned a 10 percent rating, 
effective August 30, 1945, the day following the Veteran's 
separation from service.   

In a rating decision in January 1947, following a change in 
the Rating Schedule effective on April 1, 1946, the RO 
continued the 10 percent rating under Diagnostic Code 5301 
and recharacterized the wound as slight, involving Muscle 
Group I of the right shoulder.   In October 1949, the RO 
accepted as a claim for benefits a report of VA 
hospitalization on October 6, 1949.  In a rating decision in 
October 1949, the RO denied a rating higher than 10 percent 
for the right shoulder, granted service connection for a left 
shoulder scar as a residual of the gunshot wound, and 
assigned a noncompensable rating for the left shoulder scar, 
effective from August 30, 1945, the day following the 
Veteran's separation from service.  The Veteran appealed the 
rating decision to the Board.  

In the decision in February 1950, the Board determined in 
pertinent part based on the VA records that a rating higher 
than 10 percent for residuals of a wound of the right 
shoulder was not warranted, but a 10 percent rating was 
warranted for the left shoulder scar, a residual of the 
gunshot wound under Diagnostic Code 5301, effective October 
6, 1949, which was the date of hospital admission in October 
1949. 

In November 2009, the Veteran's representative filed a motion 
for revision of the decision in February 1950 by the Board. 
The representative argued that the Board decision was 
erroneous for two reasons:  one, the Board failed to assign a 
compensable rating under Diagnostic Code 7804 for a tender 
scar shown on a VA examination in 1947; and two, the Board 
established an incorrect effective date for the assignment of 
the 10 percent rating for the left shoulder scar, which 
should have been the effective date of the change in the 
Rating Schedule on April 1, 1946.  In other words, the 
Veteran argues that the correct application of the existing 
law in February 1950 would have produced a manifestly 
different outcome, namely, a separate, compensable rating for 
residual scarring from the gunshot wound of the right 
shoulder and an earlier effective date for the award of a 
separate 10 percent rating for a left shoulder scar as a 
residual of the gunshot wound.  



Analysis

The question before the Board is whether the decision in 
February 1950 by the Board contained clear and unmistakable 
error, denying a rating higher than 10 percent rating for 
residuals of a gunshot wound of the right shoulder and 
assigning a 10 percent rating for a left shoulder scar, a 
residual of the gunshot wound, effective October 6, 1949.  

In its decision, the Board considered the service treatment 
records, which showed that the Veteran sustained a single 
gunshot wound to the right shoulder where the bullet entered 
through the right trapezius muscle and lodged between the 
vertebral column and the scapula on the left side.  The 
bullet was surgically removed from the middle of the scapula 
on the left side. 

The service treatment records show that there was a 2 cm. by 
2 cm. scar on the upper border of the trapezius, midway 
between the shoulder and the lateral border of the neck.  
There was also a surgical scar, 11 cm. in length on the left 
side of the scapula.  No muscle atrophy was noted.  

On VA examination in August 1946, the Veteran complained of a 
sharp pain between the shoulder blades on lifting, aching and 
numbness between the shoulder blades following a day of work, 
and soreness all the time in the right shoulder blade.  On 
examination, there was a 1 inch circular scar superior to the 
right scapula.  There was 4 inch linear scar on the vertebral 
border of the left scapula, which was well healed.  

On VA examination in August 1947, the Veteran stated that his 
right shoulder was asymptomatic.  On examination of the right 
shoulder, there was a 1 inch scar over the right upper 
scapula.  The scar was depressed and adherent to the 
underlying trapezius muscles, and there was no involvement of 
the right shoulder joint with regard to limitation of motion.  
The scar was somewhat tender at that time.  



There was also a 3.5 inch operative scar medial to the left 
scapula.  The Veteran stated that the gunshot wound was 
entirely asymptomatic except for occasional feeling of 
sensitivity at the site of the entrance wound.  The diagnosis 
included scar of the right shoulder, depressed, adherent, 
with involvement of Muscle Group I; and scar of the back, 
left, post-operative exploratory for removal of bullet, well 
healed, asymptomatic.  

On October 6, 1949, the Veteran was hospitalized at the VA 
for a gastrointestinal condition.  It was noted then that he 
had had occasional back pains and numbness.  On physical 
examination of the back, there was a scar on the right, 
between the upper inner border of the scapula and the mid-
point of the clavicle.  It was circular, 2 cm. by 2 cm., 
nontender and not painful.  It was adherent to underlying 
muscles.  On the left, there was a linear scar along the 
inner border of the scapula, which was 10 cm. by .5 cm.  It 
was not painful, tender, or adherent.  A neurological 
examination was unremarkable.  It was noted that the Veteran 
frequently experienced numbness across the upper back, 
especially on the left side, but there were no further 
comment.  The diagnosis included scars, right and left 
shoulder, residuals of gunshot wound, untreated and 
unchanged.  

Under the Schedule for Rating Disabilities, 1945 edition, 
under Diagnostic Code 5301, to rate an injury to Muscle Group 
1, namely, the extrinsic muscles of the shoulder girdle, 
including the trapezius, levator scapulae, and serratus 
magnus, moderate muscle injury was 10 percent disabling for 
either the major or minor extremity.  For a higher rating, a 
moderately severe muscle injury must be shown, that is, 
objective findings as moderate loss of deep fascia on 
palpation, moderate loss of muscle substance, or moderate 
loss of normal firm resistance of muscles compared with the 
sound side, and positive evidence of marked or moderately 
severe loss during tests of strength and endurance of the 
muscle groups involved. 

The descriptions of a moderate or moderately severe muscle 
injury under the 1933 edition of the Schedule for Rating 
Disabilities were the same as the 1945 edition. 



Considering the criteria for the next higher rating, the 
Board properly assigned a 10 percent rating for the left 
shoulder under Diagnostic Code 5301.  However, the criteria 
for a rating higher than 10 percent for either the right or 
left shoulder under Diagnostic Code 5301 were not met, as 
there was no objective evidence of a moderately severe muscle 
injury of either shoulder.  As the Board considered the 
correct facts and correctly applied the rating criteria under 
Diagnostic Code 5301 to the facts, the Board's decision did 
not contain clear and unmistakable error. 

As for a separate rating for scars, under the Schedule for 
Rating Disabilities, 1945 edition, under Diagnostic Code 
7804, the criteria for a 10 percent rating were a scar that 
was superficial, tender, and painful on objective 
demonstration.  As for any superficial, tender, and painful 
scar, there was only the single notation of a tender scar on 
VA examination in August 1947.  And the gunshot wound scars 
were not tender or painful during the subsequent VA 
hospitalization in October 1949. 

As there was conflicting evidence, regarding the rating 
criteria for scars under Diagnostic Code 7804, and as it is 
not absolutely clear that the Board would have been compelled 
to rate any scar as compensable under Diagnostic Code 7804, 
the omission complained of can not constitute clear and 
unmistakable as the omission was not outcome determinative.  
38 C.F.R. § 20.1403(c). 

As for the effective date of the 10 percent rating for the 
left shoulder disability, the Board assigned October 6, 1949, 
as the effective date, which was the date the Veteran was 
admitted to a VA hospital. 

In a rating decision in September 1947, on the basis of a VA 
examination in August 1947 the RO adjudicated a rating for 
residuals of the gunshot wound and continued the 10 percent 
rating for the right shoulder disability under Diagnostic 
Code 5301.  After the Veteran was notified of the rating 
decision and of his right to appeal, he did not appeal the 
rating decision in September 1947 by the RO. 

Under then 38 C.F.R. § 3.330, an unappealed decision by a 
rating board (RO) shall be final. 

On October 11, 1949, the Veteran filed a disability claim 
based on hospital admission on October 6, 1949, which 
included a physical examination.  There was no other relevant 
evidence of record since the report of VA examination in 
August 1947. 

Under then 38 C.F.R. § 3.212, an initial award of disability 
compensation, that is, service connection, and then 38 C.F.R. 
§ 3.148(a), (b), including an initial rating, that is, the 
first rating made in which a determination as to entitlement 
to disability compensation had not been previously made, and 
other than initial ratings, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
was later, if the claim was not filed within one year from 
the date of discharge from service.  Under then 38 C.F.R. 
§ 2.216, where an increase in disability was shown by report 
of VA examination or by report of VA treatment, the report 
will be accepted as a claim and the increase in compensation 
is effective from the date of the report. 

As the Veteran's claim was filed in October 1949, more than 
one year after his discharge from service in 1945, the 
effective date under either 38 U.S.C.A. § 3.212 (service 
connection), § 3.148(a) (an initial rating following service 
connection), or § 3.148(b) (other than an initial rating), is 
either date of claim or date entitlement arose.  In this 
case, the date of claim was October 11, 1949.  But the Board 
assigned the effective date of October 6, 1949, that is, the 
date of the report of VA examination or treatment on VA 
hospital admission on October 6, 1949, which was in 
accordance with then 38 C.F.R. § 3.216. 

Although the RO granted service connection for the left 
shoulder disability, effective August 30, 1945, the day 
following the Veteran's discharge from service, the 10 
percent rating under Diagnostic Code 5301 under the Schedule 
for Rating Disabilities, 1945 edition, which became effective 
April 1, 1946, equated to the criteria for a 10 percent 
rating under the Schedule for Rating Disabilities, 1933 
edition, which was in effect before April 1, 1946.  



In other words, the criteria for a 10 percent rating were not 
met under either the 1933 or 1945 edition of Schedule for 
Rating Disabilities, and an effective date of April 1, 1946, 
as argued, was not warranted as the criteria of 1945 edition 
did not provide a 10 percent rating for what was previously 
noncompensable under the 1933 edition.

The record shows that the Board considered the correct facts 
and correctly applied the criteria for a 10 percent rating 
under Diagnostic Code 5301 of the Schedule for Rating 
Disabilities, 1945 edition, and the provisions for the 
effective date 38 C.F.R. §§ 3.148, 3.212, and 3.216.  For 
these reasons, the Board's decision did not contain clear and 
unmistakable error. 


ORDER

As there was no clear and unmistakable error in the decision 
in February 1950 by the Board of Veterans' Appeals, denying a 
rating higher than 10 percent for residuals of a gunshot 
wound of the right shoulder, the motion for revision of the 
decision is denied.  

As there was no clear and unmistakable error in the decision 
in February 1950 by the Board of Veterans' Appeals, which 
assigned an effective date of October 6, 1949, for a 10 
percent rating for a left shoulder scar, a residual of the 
gunshot wound, the motion for revision of the decision is 
denied. 



                       
____________________________________________
	George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



